Appeal by defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered July 14, 1983, convicting him of two counts of robbery in the first degree, two counts of robbery in the second degree, kidnapping in the second degree, assault in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although the prosecutor should not have elicited hearsay testimony regarding an uncharged crime (the breaking of a windshield), prompt curative instructions alleviated any possibility of prejudice (People v Santiago, 52 NY2d 865). In addition *808thereto, we note that defense counsel subsequently elicited testimony regarding the uncharged crime.
Defendant’s other contentions have been considered and have been found to be without merit. Mollen, P. J., Titone, Thompson and Weinstein, JJ., concur.